Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 8 and 16, the limitations “at least a substantially radial direction” in line 6 (Claim 8) and “at least substantially equiangularly spaced apart” in line 2 (Claim 16) are relative terms which render the claims indefinite. The term “substantially” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding Claim 12, the scope of the limitation “the presenting surface includes a radially convex surface on one side…and a radially concave surface on an opposing side” is unclear. Are the radially convex and concave surfaces meant to further define the limitation “the presenting surface being curved along at least a majority of its longitudinal extent” as recited in line 7 of Claim 8, or are these separate features of the presenting surface?
Regarding Claim 13, the scope of the limitation “wherein there are a plurality of presenting elements” is indefinite. Claim 8, from which Claim 13 depends, positively recites “a presenting element”, meaning that only one singular presenting element is present in the invention, which does not include the limitation of Claim 13. Accordingly, Claim 13 does not further limit the subject matter of Claim 8, rendering the claim indefinite.
Regarding Claim 15, the limitations “the radially convex surface” and “the radially concave surface” do not have antecedent basis in the claim. Examiner notes that radially convex/concave surfaces have been positively recited in Claim 12, but Claim 15 does not depend from Claim 12. Further, the scope of the limitations “a first presenting element” and “a further presenting element” is unclear. A presenting element has been positively recited in Claim 8, from which Claim 15 directly depends; are the first and further presenting elements meant to be separate and additional to the presenting element of Claim 8, or are they meant to further limit it? If the latter interpretation is intended, Examiner notes that only one presenting element is positively recited in Claim 8, meaning that only one singular presenting element is present in the invention, which does not include the limitation of Claim 15 (i.e. a first presenting element and a further presenting element), so Claim 15 does not further limit the subject matter of Claim 8 and is thus rendered indefinite.
Regarding Claim 16, the limitation “the presenting elements” does not have antecedent basis in the claim. Examiner notes that a singular presenting element has been positively recited in Claim 16, from which Claim 16 depends, but not plural presenting elements.
Claims 14 and 17-18 are rejected by virtue of their dependence upon Claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 12-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasaki et al., hereinafter Kawasaki (WO 2018/020785). For text citations of Kawasaki, refer to the provided machine translation.
Regarding Claim 8, Kawasaki discloses (Figures 3 and 5-6) a handholdable organic-matter cutter (pulverizer 1) configured to cut organic matter (page 2, para. 2 lines 4-5), the cutter comprising: a rotatable cutting element (internal teeth 124 on internal tooth support member 12; page 3, para. 1 lines 4-5) which is configured to cut organic matter; and a presenting element (external tooth-side cutting member 21, internal tooth-side cutting members 22, and blade member 125) which defines a presenting surface (surfaces of cutting member 21/22 and blade member 125) to present the organic matter to be cut by the rotatable cutting element (page 1, Abstract lines 2-4 and page 3 para. 6 lines 1-3; cutting part 20 comprising cutting members 21/22 cuts objects in preparation for pulverizing in the pulverizing part 10, i.e. presents them to the pulverizing part, and blade member 125 directs the cut material towards the internal teeth 124 to be pulverized), the presenting surface extending from a rotational axis (shaft portion 123) of the rotatable cutting element in at least a substantially radial direction (clearly seen in the figures); the presenting surface being curved along at least a majority of its longitudinal extent (external and internal tooth-side cutting members 21 and 22 are all curved along the majority of their longitudinal extents).
Regarding Claim 12, Kawasaki discloses (Figure 7) the presenting surface (surface of external tooth-side cutting member 21) includes a radially convex surface (outer surface of first plate-like body 211) on one side of the presenting element (external tooth-side cutting member 21) and a radially concave surface (edge portion 211a) on an opposing side of the presenting element.
Regarding Claim 13, Kawasaki discloses (Figures 3 and 5-6) there are a plurality of presenting elements (external tooth-side cutting member 21, internal tooth-side cutting members 22, and blade member 125).
Regarding Claim 14, Kawasaki discloses (Figures 3 and 11) a static cutting element (external teeth 113 on external tooth support member 11) configured to be removed from and attached to a lower surface of the presenting element (external tooth support member 11, which contains external teeth 13, is removable from internal tooth support member 12, which contains internal tooth-side cutting members 22 and blade member 125; Figure 11 shows the assembled pulverizer, in which external teeth 13 are located below the lower surfaces of cutting members 22 and blade member 125).
Regarding Claim 17, Kawasaki discloses (Figures 4, 6, and 11) the presenting surface (surface of blade member 125) is at least in part convex in an axial direction (page 3, para. 5 lines 4-6; blade member 125, which is shown in the figures as having a convex outer surface, is inclined relative to shaft portion 123, i.e. it is at least in part convex in an axial direction).
Regarding Claim 18, Kawasaki discloses (Figure 5) the presenting surface (surface of external tooth-side cutting member 21) has a chamfer, the chamfer being non-uniform in a longitudinal direction (seen clearly in Figure 5).
Claims 8 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dukat (US 9,757,733).
Regarding Claim 8, Dukat discloses (Figures 13A-B) a handholdable organic-matter cutter (herb grinding device 102) configured to cut organic matter (column 1 lines 40-41), the cutter comprising: a rotatable cutting element (first section 104 with teeth 150) which is configured to cut organic matter; and a presenting element (support arms 168) which defines a presenting surface (surfaces of support arms 168), the presenting surface extending from a rotational axis (axis through center of magnet 164) of the rotatable cutting element in at least a substantially radial direction (clearly seen in the figures); the presenting surface being curved along at least a majority of its longitudinal extent (support arms 168 are all curved along the majority of their longitudinal extents). Examiner note: the limitation “to present the organic matter to be cut by the rotatable cutting element” is considered to be a recitation of intended use for the presenting surface. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). When the herb grinding device 102 is held in the opposite orientation as that shown in Figures 13A-B (i.e. upside down), the surfaces of support arms 168 will serve to present the organic material through the holes 124 to the teeth 150 of first section 104; accordingly, this limitation of the claim is met.
Regarding Claim 15, Dukat discloses (Figure 19A) the radially convex surface of a first presenting element is contiguous with the radially concave surface of a further presenting element (see Annotated Figure 19A below).

    PNG
    media_image1.png
    358
    455
    media_image1.png
    Greyscale

Dukat Annotated Figure 19A
Regarding Claim 16, Dukat discloses (Figure 19A) the presenting elements (support arms 168) are at least substantially equiangularly spaced apart (clearly seen in the figure).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lu (CN 109091031) discloses a coffee grinder comprising rotatable and static cutting elements and a plurality of equiangularly-spaced presenting elements defining presenting surfaces to present coffee beans (i.e. organic material) to the rotatable cutting element.
Nitta et al. (WO 2018/079092) discloses a spice grinder comprising a plurality of presenting elements having concave and convex curved surfaces.
Wu (GB 2496891) discloses a seasoning grinder comprising rotatable and static cutting elements and a plurality of equiangularly-spaced presenting elements defining curved presenting surfaces to present seasoning (i.e. organic material) to the rotatable cutting element.
Leung (US 2020/0375400) discloses a coffee grinder comprising a rotatable cutting element and a plurality of equiangularly-spaced presenting elements defining curved presenting surfaces which direct the flow of the coffee beans (i.e. organic material).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725      

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725